Case 3:18-cv-01309-HES-MCR Document 12 Filed 03/25/21 Page 1 of 16 PagelD 1898

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
JACKSONVILLE DIVISION

GEORGE ROBERT LIGHTKEP, JR.,
Petitioner,

vs. Case No. 3:18-cv-1309-HES-MCR

SECRETARY, FLORIDA DEPARTMENT
OF CORRECTIONS, et al.,

Respondents.

 

ORDER
I. INTRODUCTION
Petitioner George Robert Lightkep, Jr., proceeding pro se, initiated this
case by filing a Petition Under 28 U.S.C. § 2254 for Writ of Habeas Corpus By
a Person in State Custody (Petition) (Doc. 1) and a Memorandum of Law (Doc.
2). He challenges his state court (St. Johns County) conviction for two counts
of sexual battery on a person less than twelve years of age (capital sexual

battery). Petition at 1. He raises four grounds in the Petition.
Case 3:18-cv-01309-HES-MCR Document 12 Filed 03/25/21 Page 2 of 16 PagelD 1899

Respondents filed a Response to Petition (Response) (Doc. 9), asserting
the federal petition is untimely filed and due to be dismissed.! Petitioner filed
a Reply to Respondents’ Response to Petition (Reply) (Doc. 10).*

Il. TIMELINESS

Respondents assert the Petition is untimely. Response at 9. Pursuant
to the Antiterrorism and Effective Death Penalty Act (AEDPA), there is a one-
year period of limitation:

(d)(1) A 1-year period of limitation shall apply to an
application for a writ of habeas corpus by a person in custody
pursuant to the judgment of a State court. The limitation period
shall run from the latest of -

(A) the date on which the judgment became final
by the conclusion of direct review or the expiration of
the time for seeking such review:

(B) the date on which the impediment to filing
an application created by State action in violation of
the Constitution or laws of the United States is
removed, if the applicant was prevented from filing by
such State action;

(C) the date on which the constitutional right
asserted was initially recognized by the Supreme
Court, if the right has been newly recognized by the
Supreme Court and made retroactively applicable to
cases on collateral review; or

 

1 Respondents filed an Appendix (Doc. 9), containing documents, hereinafter referred to as
“Ex.” In this opinion, the Court references the page numbers on the exhibits.

* With respect to the Petition, Response, and Reply, the Court will refer to the page numbers
assigned by the electronic filing system.
Case 3:18-cv-01309-HES-MCR Document12 Filed 03/25/21 Page 3 of 16 PagelD 1900

(D) the date on which the factual predicate of the
claim or claims presented could have been discovered
through the exercise of due diligence.
(2) The time during which a properly filed application for
State post-conviction or other collateral review with respect to the

pertinent judgment or claim is pending shall not be counted
toward any period of limitation under this subsection.

28 U.S.C. § 2244(d).

Petitioner had one-year to file a timely federal petition pursuant to 28
U.S.C. § 2254. Wilcox v. Fla. Dep’t of Corr., 158 F.3d 1209, 1211 (11th Cir.
1998) (per curiam) (one-year from date of enactment is adopted for convictions
that became final prior to the effective date of AEDPA), cert. denied, 531 U.S.
840 (2000); see Guenther v. Holt, 173 F.3d 1328, 1331 (11th Cir. 1999), cert.
denied, 528 U.S. 1058 (2000) (same). Review of the record shows Petitioner
failed to comply with the limitation period described above.

After judgment and conviction, Petitioner appealed to the Fifth District
Court of Appeal (5th DCA). Ex. K; Ex. L; Ex. M. On January 22, 2013, the
5th DCA affirmed per curiam. Ex. N. The mandate issued February 15,
2013. Ex.O. The conviction became final on Monday, April 22, 2013 (90 days
after January 22, 2013) (According to rules of the Supreme Court, a petition
for certiorari must be filed within 90 days of the appellate court’s entry of

judgment on the appeal or, if a motion for rehearing is timely filed, within 90
Case 3:18-cv-01309-HES-MCR Document 12 Filed 03/25/21 Page 4 of 16 PagelD 1901

days of the appellate court’s denial of that motion.”). The limitation period
remained tolled, however, because Petitioner filed a pro se Rule 3.850 motion
on Monday, March 18, 2013. Ex. P. After retaining counsel, Petitioner filed
an amended post-conviction motion. Ex. Q. He appealed the denial of his
post-conviction relief. Ex.S; Ex. W; Ex. Y; Ex. Z; Ex. AA. On June 14, 2016,
the 5th DCA affirmed per curiam. Ex. BB. The mandate issued on August
30, 2016. Ex. DD.

Meanwhile, on January 16, 2015, Petitioner filed a state petition for writ
of habeas corpus in the 5th DCA. Ex. EE. The 5th DCA denied the petition
on September 19, 2016. Ex. HH. The 5th DCA denied rehearing on October
20, 2016. Ex. II.

The limitation period began to run on Friday, October 21, 2016, and
expired 365 days later, on Monday, October 28, 2017.2 Although on May 17,
2016, Petitioner filed a successive Rule 3.850 motion, claiming newly
discovered evidence, the state court found it to be untimely and procedurally
barred. Ex. JJ; Ex. QQ. The trial court concluded that the facts could have
been ascertained by Petitioner or his counsel at the time of trial or sentencing,

and the failure to discover the facts was due to want of diligence of the

 

3 The 365th day fell on Saturday, October 21, 2017, giving Petitioner until Monday, October
23, 2017 to timely file his federal petition.
Case 3:18-cv-01309-HES-MCR Document 12 Filed 03/25/21 Page 5 of 16 PagelD 1902

complaining party. Ex. QQ at 5-6, 9. See Jones v. Sec’y, Fla. Dep't of Corr.,

 

906 F.3d 1339, 13850 (11th Cir. 2018) (concluding untimeliness finding
subsumed within denial of relief because the petitioner could have discovered
the evidence), cert. denied, 1389 8. Ct. 1384 (2019).

Respondents assert the successive motion was untimely, not properly
filed, and did not toll the AEDPA statute of limitations. Response at 11. As
Petitioner’s successive Rule 3.850 motion was untimely under Florida law, his
motion was not properly filed pursuant to AEDPA’s tolling provision, and,
therefore, his Petition is time-barred.

Of import, Florida law provides for an exception to the general rule a
defendant must file his motion for post-conviction relief in a non-capital case
within two years of the date on which the judgment and sentence became final.
Rule 3.850(b), Fla. R. Crim. P. An exception to the two-year time bar is the
discovery of new evidence, the facts on which the claim is predicated were
unknown to the movant or the movant’s attorney and could not have been
ascertained by the exercise of due diligence. Rule 3.850(b)(1). Under this
exception, the claim must be made within two years of the time the new facts
were or could have been discovered with the exercise of due diligence. Id.
See Smith v. State, 990 So. 2d 1199, 1205 (Fla. 5th DCA 2008) (amending the

initial Rule 3.850 motion prior to resolution of the motion is the better

 

 
Case 3:18-cv-01309-HES-MCR Document 12 Filed 03/25/21 Page 6 of 16 PagelID 1903

practice); Jones v. State, 591 So. 2d 911, 9183 (Fla. 1991) (per curiam)
(“allegations of newly discovered evidence fall within the exception to the two-
year requirement of rule 3.850”); Blake v. State, 152 So. 3d 66, 68 (Fla. 2nd
DCA 2014) (per curiam) (“A claim of newly discovered evidence can be an
exception to the two-year time limitation in Rule 3.850(b).”).

In his successive Rule 3.850 motion, Petitioner raised four issues: (1)
newly discovered evidence; (2) Petitioner’s recent discovery that he was not
eligible for parole; (3) a Brady violation; and (4) the state’s failure to prove
venue at trial. Ex. JJ. The state responded to the motion, asserting the
newly discovered evidence claims are untimely and legally insufficient and the
component of the claim alleging a Brady-violation is legally insufficient and
procedurally barred. Ex. MM at 1.

The court inquired as to whether the evidence (affidavits of Raymond
Deford and Cindy Kronz) constituted newly discovered evidence, citing Reed v.
State, 116 So. 3d 260, 264 (Fla.) (per curiam) (referencing a two-part test that
the evidence must have been unknown by the trial court, the party, or by
counsel at the time of trial, and it must appear that the defense could not have

known of it by the use of diligence, and the newly discovered evidence must be

 

4 Brady v. Maryland, 373 U.S. 83 (1963).
Case 3:18-cv-01309-HES-MCR Document 12 Filed 03/25/21 Page 7 of 16 PagelD 1904

of such nature it would probably produce an acquittal on retrial), cert. denied,
571 U.S. 1027 (2013). Ex. QQ at 5. Applying the two-part test, the circuit
court found the evidence did not constitute newly discovered evidence as it
could have been discovered through due diligence at the time of Petitioner's
trial and also fails to satisfy the second prong of the Reed test. Id. at 5-8.

Next, the court considered the parole eligibility claim. The court found
the information was known or should have been known at the time of
sentencing and procedurally barred. Id. at 8-9. Additionally, the court
considered the claim of a Brady violation, finding Petitioner failed to
satisfactorily articulate a Brady violation that would warrant relief (in
establishing a Brady claim, a defendant is required to show (1) favorable
evidence, exculpatory or impeaching; (2) which was willfully or inadvertently
suppressed by the state; and (3) because the evidence was material, the
defendant suffered prejudice). Ex. QQ at 9-11.

Finally, the court addressed the claim of failure to prove venue. Id. at
12-13. The court found this claim could and should have been raised on direct
appeal. Id. at 12. The court concluded Petitioner was not entitled to an

evidentiary hearing and the claims were without merit. Id. at 13.
Case 3:18-cv-01309-HES-MCR Document 12 Filed 03/25/21 Page 8 of 16 PagelD 1905

On March 13, 2018, the 5th DCA affirmed the circuit court’s Order
Denying Defendant's Motion for Post-Conviction Relief Newly Discovered
Evidence-Successive Motion. Ex. WW. The mandate issued on May 2, 2018.
Ex. YY.

Upon review, the evidence at issue does not qualify as newly discovered,
“[t]hat is, the asserted facts ‘must have been unknown by the trial court, by
the party, or by counsel at the time of trial, and it must appear that defendant
or his counsel could not have known them by the use of diligence.” Jones v.
State, 591 So. 2d at 916 (quoting Hallman v. State, 371 So. 2d 482, 485 (Fla.
1979)). With the use of reasonable diligence, the evidence could have been
ascertained. As such, the failure to discover the facts was due to want of
diligence; therefore, Petitioner failed to reach the threshold requirements for
filing a timely motion (an exception to the two-year time bar is the discovery
of new evidence, the facts on which the claim is predicated were unknown to
the movant and could not have been ascertained by the exercise of due
diligence).

Petitioner did not file his federal Petition until November 1, 2018,
pursuant to the mailbox rule, well past the expiration of the one-year

limitation period. Petitioner contends, however, that an amended judgment
Case 3:18-cv-01309-HES-MCR Document 12 Filed 03/25/21 Page 9 of 16 PagelD 1906

was rendered on August 22, 2018, pursuant to a sentence correction which was
granted on August 1, 2018, and this re-set the clock. Reply at 2.

Respondents assert the Second Corrected Judgment and Sentence, dated
August 22, 2018 nunc pro tunc May 15, 2012, did not reset the clock.
Response at 12. They point out the circuit court did not resentence Petitioner,
as the court specifically stated it was making a purely ministerial correction,
finding no resentencing hearing was required, and entering the corrected
judgment and sentence nunc pro tunc to May 15, 2012, to reflect that Petitioner
would be eligible for parole after serving 25 years of his mandatory life
sentence. Ex. AAA; Ex. BBB. As such, Respondents contend the court’s
Order Granting Defendant’s Motion for Correction of Hlegal Sentence did not
authorize confinement, vacate sentences, nor replace sentences with new ones.
Response at 12. In contrast, Petitioner argues his Petition was timely filed
within one-year of the amended judgment rendered by the state court. He
submits that the circuit court “necessarily vacated the wrong sentence and
replaced it with the proper sentence[,] and in doing so, created a new
judgment|[.|” Reply at 3.

Upon due consideration, the Court concludes the Second Corrected
Judgment and Sentence did not reset the clock. An explanation follows.

Petitioner filed a Motion for Correction of Illegal Sentence pursuant to Rule
Case 3:18-cv-01309-HES-MCR Document 12 Filed 03/25/21 Page 10 of 16 PagelID 1907

3.800(a), Fla. R. Crim. P. Ex. ZZ. He claimed the sentence as to count two is
illegal and must be vacated due to the fact that the law in effect at the time
the crime was committed did not allow for the defendant to be sentenced to
natural life imprisonment for capital sexual battery. Id. at 2. As relief,
Petitioner asked the court to grant the motion and correct his sentence. Id. at
A.

Noting that Petitioner was charged in count two of the information with
committing an offense on or about January 1, 1995, and the legislative
amendment eliminating the possibility of parole for convictions of capital
sexual battery did not take effect until October 1, 1995, citing Gibson v. State,
721 So. 2d 363, 368 (Fla. 2d DCA 1998), the court found, “[t]he Defendant
correctly asserts he was improperly sentenced to life without the possibility of
parole on Count II[.]” Ex. AAA at 2.. The court, however, denied Petitioner’s
request that his sentence be vacated. Id. at 3. Instead, the court said
Petitioner “must be mandatorily resentenced to serve a term of life with a
minimum mandatory of 25 years before he becomes eligible for parole, and this
Court is afforded no discretion in correcting Defendant’s sentence.” Id.
(citation omitted). As such, the court found the correction of the sentence to
be “purely ministerial,” without the need for a resentencing hearing. Id.

(citation omitted). In granting the Motion for Correction of Illegal Sentence,

10

 
Case 3:18-cv-01309-HES-MCR Document 12 Filed 03/25/21 Page 11 of 16 PagelD 1908

the court directed that the sentence for count two be “corrected to reflect that
[Petitioner] shall serve a term of life imprisonment with a minimum
mandatory of twenty-five (25) years, after which he will be eligible for parole.”
Id. The court also directed the Clerk to prepare a Judgment and Sentence, as
corrected, along with corresponding Department of Corrections commitment
paperwork. ld.

The Second Corrected Judgment and Sentence are both signed August
22, 2018, nunc pro tune May 15, 2012. Ex. BBB. The corrected sentence
includes the special provision of possibility of parole, with a minimum
mandatory sentence of 25 years. Id. at 3.

In its inquiry, this Court must ask whether the state court issued a new
prison sentence to replace Petitioner's May 15, 2012 sentence. Many factors
support this Court’s conclusion that the state court did not issue a new prison
sentence to replace the 2012 sentence. Initially, the Court recognizes, not all

changes to a prisoner's sentence amount to anew judgment. Goodloe v. Sec’y

 

Dep't of Corr., 823 F. App’x 801, 803 (11th Cir. 2020) (per curiam) (citing
Patterson v. Sec’y, Fla. Dep’t of Corr., 849 F.3d 1321, 1326 (11th Cir. 2017)).
“The relevant question is not the magnitude of the change, but the issuance of

a new judgment authorizing the prisoner's confinement.” Patterson, 49 F.3d

 

at 1326-27 (citing Magwood v. Patterson, 561 U.S. 320, 332 (2010)).

11
Case 3:18-cv-01309-HES-MCR Document 12 Filed 03/25/21 Page 12 of 16 PagelD 1909

In this instance, the court did not issue a new judgment authorizing
Petitioner's confinement when it granted the Rule 3.800(a) motion. In fact,
the 2012 sentence authorizes Petitioner's confinement and the Florida
Department of Corrections must read both forms together to determine the
scope of Petitioner's confinement; therefore, the 2018 Second Corrected
Judgment and Sentence, Ex. BBB, must be read jointly with the original
Judgment and Sentence, Ex. F, to determine the scope of Petitioner's
confinement. See McBride v. Jones, No. 18-23505-CIV-ALTONAGA/White.
2018 WL 10466838, at *1 (S.D. Fla. Oct. 25, 2018) (requiring both forms be
read together to determine scope of confinement while also concluding there is
no new judgment authorizing custody).

Of import, the circuit court’s order did not vacate Petitioner’s sentence.
The Second Corrected Judgment and Sentence, entered nunc pro tunc, further
demonstrates this is not a new judgment and sentence authorizing Petitioner’s
custody. Blair v. Sec’y, Fla. Dep't of Corr., No. 18-24538-CV-MORENO, 2019
WL 7562367, at *4 (S.D. Fla. Oct. 2, 2019) (finding Patterson instructive in
holding the defendant’s sentence was not vacated and replaced), report and
recommendation adopted by 2019 WL 6317336 (S.D. Fla. Nov. 26, 2019). The
corrected sentence does not qualify as a new judgment as its nunc pro tunc

designation relates back to the date of the initial judgment, May 15, 2012.

12
Case 3:18-cv-01309-HES-MCR Document 12 Filed 03/25/21 Page 13 of 16 PagelD 1910

James v. Sec y, Dep’t of Corr., No. 19-CIV-61973-RAR, 2020 WL 6381559, at

 

*4 (S.D. Fla. Oct. 30, 2020) (finding corrected sentence containing nunc pro
tunc designation does not qualify as a new judgment and ministerial
corrections to a sentence do not qualify as a new judgment); Goodloe, 823 F.
App’x at 804 (a correction nunc pro tunc takes effect as of the date of the
judgment so corrected). Accordingly, as the ministerial corrections to the
sentence do not constitute a judgment authorizing Petitioner’s confinement, “it
does not control the statute of limitations here.” James, 2020 WL 6381559, at
*4 (citation omitted).

Indeed, the record demonstrates the circuit court was adamant in its
order that it was not vacating Petitioner’s sentence and was merely making a
ministerial correction. See Booth v. Sec’y, Fla. Dep't of Corr., 729 F. App’x
861, 863 (11th Cir.) (per curiam) (finding the court did not issue a new prison
sentence to replace the original sentence, issue a new judgment authorizing
confinement, or provide any new authority to imprison the defendant), cert.
denied, 139 S. Ct. 570 (2018). The Second Corrected Judgment and Sentence
entered August 22, 2018, nunc pro tune May 15, 2012, must be read jointly
with the original judgment and sentence and is considered to take effect as of

the date of the original judgment and sentence so corrected, May 15, 2012.

13
Case 3:18-cv-01309-HES-MCR Document 12 Filed 03/25/21 Page 14 of 16 PagelID 1911

Consequently, the Second Corrected Judgment and Sentence does not reset the
clock.

Based on the record before the Court, Petitioner has not presented any
justifiable reason why the dictates of the one-year limitation period should not
be imposed upon him. The record demonstrates Petitioner had ample time to
exhaust state remedies and prepare and file a federal petition. Petitioner has
not shown extraordinary circumstances stood in his way and prevented him
from timely filing the Petition. Furthermore, he has not shown he exercised
due diligence. Petitioner fails to demonstrate he is entitled to equitable
tolling. Also, he does not assert or demonstrate that he has new evidence
establishing actual innocence. See Reply.

Focusing its inquiry on the circumstances surrounding Petitioner's late
filing of the Petition, this pro se Petitioner is not excused from complying with
the time constraints for filing a federal petition. Because Petitioner has not
shown an adequate reason why the dictates of the one-year limitation period
should not be imposed upon him, this case will be dismissed with prejudice as
untimely.

Accordingly, it is now

ORDERED AND ADJUDGED:

14

 

 
Case 3:18-cv-01309-HES-MCR Document 12 Filed 03/25/21 Page 15 of 16 PageID 1912

1. The Petition for Writ of Habeas Corpus (Doc. 1) and the case are
DISMISSED with prejudice.

2. The Clerk shall enter judgment dismissing the Petition with
prejudice and dismissing the case with prejudice.

3. The Clerk shall close the case.

4. If Petitioner appeals the dismissal of the Petition for Writ of
Habeas Corpus (Doc. 1), the Court denies a certificate of appealability.
Because this Court has determined that a certificate of appealability is not
warranted, the Clerk shall terminate from the pending motions report any
motion to proceed on appeal as a pauper that may be filed in this case. Such

termination shall serve as a denial of the motion.

DONE AND ORDERED at Jacksonville, Florida, this 2iday of March,

absciiciléieen:

D STAPES DISTRICT JUDGE

2021.

 

> This Court should issue a certificate of appealability only if a petitioner makes "a
substantial showing of the denial of a constitutional right." 28 U.S.C. § 2253(c)(2).. To make
this substantial showing, Petitioner "must demonstrate that reasonable jurists would find
the district court's assessment of the constitutional claims debatable or wrong," Tennard v.
Dretke, 542 U.S. 274, 282 (2004) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)), or
that "the issues presented were ‘adequate to deserve encouragement to proceed further,"
Miller-El v. Cockrell, 537 U.S. 322, 335-36 (2003) (quoting Barefoot v. Estelle, 463 U.S. 880,
893 n.4 (1983)). Upon due consideration, this Court will deny a certificate of appealability.

 
Case 3:18-cv-01309-HES-MCR Document 12 Filed 03/25/21 Page 16 of 16 PagelID 1913

sa 3/23

C:

George Robert Lightkep, Jr.
Counsel of Record

16
